By the Court, Sutherland, J.
The defendant, being an attorney of this court, was entitled to the service of papers and notices in the same manner as if he had appeared as the attorney of another. Had he so appeared, the plaintiff, finding he had no agent at the place where he filed his papers- and affixed the notice to plead, would have been obliged to have given the defendant double the usual time for pleading.So, in this case, he should have permitted forty days to have elapsed before he entered the defendant’s default. Not having done so, the plaintiff’s proceedings are irregular, and, must be set aside.
*630' , ■ • • • ■ AN0N- “
Common bail ^plaintiff only m a bailable action.
The Court set aside a judgment for irregularity, on the ground that in a non-bailable action, the plaintiff had filed common bail for a defendant, who had neither endorsed his appearance on the copias, or otherwise appeared in the suit. The judgment was set aside, because the statute allows common bail to be filed only in cases where special bail can be demanded.